Citation Nr: 1118814	
Decision Date: 05/16/11    Archive Date: 05/26/11

DOCKET NO.  04-03 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for post traumatic stress disorder (PTSD), prior to January 30, 2009, and an initial rating in excess of 
50 percent for PTSD from January 30, 2009.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

Heather M. Gogola, Counsel



INTRODUCTION

The Veteran served on active duty from July 1966 to April 1970.  His awards and decorations include the Purple Heart Medal.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.


REMAND

After the case was received at the Board, a February 2011 statement by the director of the PTSD program at the McGuire VA Medical Center was associated with the claims folders.  The Veteran has not waived his right to have this evidence initially considered by the originating agency.

The Board further notes that the February 2011 statement indicates that the Veteran was presently enrolled in the PTSD program at the McGuire VA Medical Center.  No VA treatment records for the period since January 2009 have been associated with the claims folders.  Therefore, further development to obtain more recent treatment records is in order.

Finally, the Board notes that the Veteran has not been afforded a VA examination to determine the current degree of severity of his PTSD since March 2009.  Since a remand of this case is required, the Veteran should also be afforded a VA psychiatric examination while this case is in remand status.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain a copy of all outstanding medical records pertinent to the Veteran's claim, to include VA treatment records for the period since January 2009.

2.  Then, the Veteran should be afforded a VA examination to determine the current degree of severity of his PTSD.  The claims folders must be made available to and reviewed by the examiner.  Any indicated studies should be performed.  The RO or the AMC should ensure that the examiner provides all information required for rating purposes.

3.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be provided to the Veteran and his representative and they should be afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                                                                       (CONTINUED ON NEXT PAGE)


This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


